Citation Nr: 0714587	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from March 1945 to December 
1946.  The veteran died in June 2004, the appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran died in June 2004.  The death certificate 
lists the cause of death as congestive heart failure due to 
lung cancer.  

2.  At the time of his death, the veteran had two service-
connected disabilities: residuals of a laparotomy and scars 
from a thoracotomy.  

3.  The veteran was not a "radiation exposed" veteran, for 
VA purposes.  

4.  There is no nexus between the cause of the veteran's 
death and his period of active service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.311, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran had two service-connected disabilities: residuals 
of a laparotmy (abdominal surgery) and scars from a 
throacotomy (treatment for an abscessed lung), each rated as 
10 percent disabling.  The veteran died in June 2004.  The 
death certificate lists the cause of death as congestive 
heart failure due to lung cancer.  The appellant contends 
that the veteran had lung atelectasis (a collapsed right 
lung) in service, and this caused his lung cancer.  
Alternatively, she argues that the veteran patrolled areas 
near Hiroshima, and as a result he was exposed to radiation, 
which caused his lung cancer.  

In this regard, there is no evidence that support a finding 
that the veteran patrolled areas near Hiroshima or that such 
a patrol would have caused the veteran's lung cancer years 
after service.  The map provided by the appellant only 
clearly indicates that the veteran was stationed no where 
near Hiroshima.

The appellant has not submitted any medical evidence to show 
a link between the veteran's period of service or his 
service-connected disabilities and his death.  She submitted 
duplicates of the veteran's service medical records (SMRs), a 
map depicting where the veteran was treated in Japan, and 
some Internet articles.  

There is no medical evidence of record to show that the 
veteran's death was caused by his period of active military 
service.  Nor is there evidence to show that the veteran's 
service-connected disabilities caused or contributed to his 
death.  Additionally, the veteran did not file a claim for 
service connection for lung cancer based upon exposure to 
radiation, and there is no medical evidence to support such a 
conclusion, as discussed below.  

The post-service medical record must be found to provide 
evidence against this claim, failing to indicate any link 
between the veteran's service and his death many, many years 
later.  Simply stated, the Board must find that the post-
service medical record, overall, provides evidence against 
this claim, failing to indicate any association between the 
veteran's period of active service and the causes of his 
death.  There is no evidence whatsoever in the record that 
the veteran's military service contributed substantially or 
materially to the cause of death, or combined to cause death, 
or aided or lent assistance to producing death.  The Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b).   

Service connection cannot be granted for lung cancer.  
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Service incurrence is presumed for a specified disease that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1).  See 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. 
§§ 3.309(d)(2) (listing diseases specific to radiation-
exposed veterans for purposes of the presumption, including 
lung cancer).  A "radiation-exposed veteran" is a veteran 
who participated in radiation-risk activity.  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  In this respect, 
although lung cancer is one of the specified diseases for 
radiation, there is no evidence or allegation that the 
veteran was exposed to "radiation-risk" activity during 
service.  A "radiation-risk" activity is defined to mean on 
site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The phrase 
"occupation of Hiroshima or Nagasaki" means official 
military duty within ten miles of the city limits of either 
Hiroshima or Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi).  

The veteran did not have "official military duty"  near 
Hiroshima or Nagasaki.

38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  38 C.F.R. § 3.311(a)(2).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes, among other diseases, 
all types of cancers, which must become manifest five years 
or more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), 
(b)(5)(iv) (2006).  

In this case, the veteran had a radiogenic disease, lung 
cancer, as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
However, there is no evidence of record to show that the 
veteran participated in the occupation of Hiroshima or 
Nagasaki between August 6, 1945 and July 1, 1946.  As such, 
he may not be considered to be a "radiation-exposed 
veteran," and the provisions of 38 C.F.R. § 3.311, for 
developing his claim based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, are not applicable.  

With regard to the appellant's own opinion that radiation 
exposure caused the veteran's death, the appellant does not 
have the medical expertise to make such a finding.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran's lung cancer cannot be service connected on a 
direct basis because he was not diagnosed or treated for lung 
cancer while in service, and there is no post-service medical 
evidence of record to provide a link between lung cancer and 
his period of military service.  

Lung cancer cannot be service-connected on a secondary basis.  
The veteran was treated for a collapsed right lung in 
service.  There is no evidence of record to suggest that the 
veteran's collapsed lung and its subsequent treatment caused 
him to develop lung cancer later in life.  

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, as there is no evidence to support direct or 
secondary service connection for lung cancer, and no link 
between the veteran's period of active service and the causes 
of his death.  The appeal is denied.  

The Board acknowledges that attempts were made to secure the 
veteran's service personnel records from the National 
Personnel Records Center (NPRC).  The NPRC responded that the 
records were not available and presumed destroyed in the St. 
Louis fire in 1973.   See O'Hare vs. Derwinski, 1 Vet. App. 
365 (1991) (where SMRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).

The appellant's representative argued in an April 2007 
statement that the case should be remanded for a morning 
report search so that it could be shown that the veteran was 
in "close proximity" to Hiroshima.  The appellant and her 
representative have not argued that the veteran participated 
in the occupation of Hiroshima, or that he had duty within 
ten miles of the city's limits.  It is important for the 
appellant to understand that morning reports were designed to 
show personnel actions, assignments to and from units, and 
hospital treatment for illness or combat-related wounds.  
Even if morning reports for the veteran's unit could be 
recovered based on service so many years ago, it is highly 
unlikely, in the extreme, that it would provide any evidence 
in support of this claim.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The veteran himself, during his lifetime, never indicated he 
was near Hiroshima during his service.  The veteran's SMRs 
are already of record.  As a result, a remand for a morning 
report search is not necessary to decide this case.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2004, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the appellant to provide any evidence in her 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2004 VCAA 
notice otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claim, such that there 
is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  
 
The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that there is an undated letter attachment in 
the claims folder that informs the appellant and effective 
date would be assigned if her claim was granted.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  It is unclear whether 
the attachment was actually sent to the appellant.  
Regardless, the appellant's claim is being denied, and no 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the appellant if the letter 
was not sent.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that no medical opinion has been obtained 
with respect to the claim.  However, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


